NUMBER 13-15-00418-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


  IN RE HEBLEN KANAN, PHARR PLANTATION MANAGEMENT CO.,
              LTD., AND PHARR PLANTATION, INC.


                      On Petition for Writ of Mandamus.


                                       ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

      Relators, Heblen Kanan, Pharr Plantation Management Co., Ltd., and Pharr

Plantation, Inc., filed a petition for writ of mandamus in the above cause on September

14, 2015. Through this original proceeding, relators seek to vacate a contempt order

signed by the trial court on December 24, 2014. This original proceeding arises from the

same underlying proceedings as does an appeal previously filed in this Court in our cause

number 13-15-00172-CV.

      The Court requests that the real party in interest, Plantation Homeowners

Association, Inc., or any others whose interest would be directly affected by the relief
sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
17th day of September, 2015.




                                                2